Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gitanjali Chimalakonda on 5/10/2022.
The claims filed on 12/9/2020 has been replaced by Examiner’s Claim Amendment for Allowance (see attached OA. Appendix), wherein 
claims 29-32 have been added,
claims 14, 18, 23-24, 26 and 28 have been cancelled, and
claims 1, 2, 5-12, 15-17, 21-22, 27, and 29-32 are allowed.


Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest the antibody, antigen binding portion thereof or bispecific antibody comprising heavy chain variable CDRs1-3 from VH consisting of SEQ ID NO: 25 and light chain variable CDRs1-3 from VL consisting of SEQ ID NO: 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 3/25/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LEI YAO/            Primary Examiner, Art Unit 1642